UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2262



RONALD C. UPSHUR,

                                              Plaintiff - Appellant,

          versus


M/I SCHOTTENSTEIN HOMES, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-2286-CCB)


Submitted:   December 16, 1999           Decided:    December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald C. Upshur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald C. Upshur appeals from the district court’s orders

denying his application to proceed in forma pauperis and denying

his motion for reconsideration and for appointment of counsel. The

denial of in forma pauperis status is immediately appealable.

However, we find no abuse of discretion in the district court’s

decision based on Upshur’s failure to provide information about his

wife’s income.   See Collier v. Tatum, 722 F.2d 653, 656 (11th Cir.

1983) (denial of in forma pauperis status reviewed for abuse of

discretion); Williams v. Field, 394 F.2d 329 (9th Cir. 1965).    To

the extent that Upshur appeals the denial of his motion for ap-

pointment of counsel, the appeal is interlocutory.   See Miller v.

Simmons, 814 F.2d 962, 967 (4th Cir. 1987).   Accordingly, we deny

leave to proceed in forma pauperis in this court and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2